DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response filed 27 September 2022, on an application filed 25 September 2014, which claims domestic priority to a provisional application filed 29 March 2012.
Claims 1, 10 and 20 have been amended.  
Claims 2 and 11 have been canceled.
Claims 1, 4, 7, 9, 10, 13, 16 and 18-21 are currently pending and have been examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 7, 9-11, 13, 16 and 18-21 are rejected under 35 U.S.C. 103(a) as being obvious over Springorum et al. (U.S. Patent 8,140,365 B2), hereinafter Springorum, in view of Henry et al. (U.S. PG-Pub 2009/0055237 A1), hereinafter Henry, in view of Johnson et al. (U.S. PG-Pub 2009/0089092 A1), hereinafter Johnson, further in view of Walker et al. (U.S. PG-Pub 2004/0122703 A1), hereinafter Walker.

As per claims 1, 4, 10, 13 and 19-21, Springorum discloses a method, a system and a device (Springorum, Fig. 3), including:
a user interface via which a user enters a clinical order and specifies a deadline (Springorum, Fig. 3 and Col. 2, lines 10-14 and 29-32, where the user enters the desired clinical examination and the available time span for executing the exam); and
a processor configured to execute computer-executable instructions stored in a memory (Springorum, Figs. 2 & 3), the instructions comprising:
receiving the clinical order and deadline information (Springorum, Col. 2, lines 10-14 and 29-32, where the system accesses or the user enters the desired clinical examination and the available time span for executing the exam);
identifying and storing relevant steps and substeps of at least one pathway for satisfying the clinical order (Fig. 3 #44, the Office notes that a step as claimed would just be at least two substeps combined);
filtering and parsing information in a hospital computer environment (Springorum, Fig. 1 #6 filters and parses the information received by the system at #2 and #4 in order to utilize time span information and the sum of the durations to determine a difference therein; see Col. 1, lines 43-47)… identify duration values for each step and substep in the at least one pathway (Springorum discloses the identification of various step duration values based on previous experiences at Col. 2, line 56 to Col. 3, line 2.);
storing the identified duration values and actual completion time values for the steps and substeps in the at least one pathway together with relevant statistics in a database (Springorum discloses the identification of various step duration values based on previous experiences at Col. 2, line 56 to Col. 3, line 2, and the storing of that information in the relevant templates, the Office notes that actual completion time would just be the total time for the process, or the sum of the duration for the steps and substeps. The Office further notes that actual completion time values would comprise relevant statistics, as would total time.);
estimating a completion time for the at least one pathway using: (i) the identified duration values of the steps and substeps, (ii) the actual completion time values, and (iii) the relevant statistics (Fig. 3 of Springorum discloses the use of the identified duration values and completion times, which also comprise relevant statistics, in an algorithm 18 that determines whether it is feasible to adjust an examination by optimizing it, See Col 7, line 35 to Col. 8, line 11.);
	consideration of the average time of completion (Col. 1, lines 38-42.);
presenting to the user via the user interface a scheduling tool comprising a calendar that shows the .... estimated completion times of one or more steps and substeps in the pathway (Springorum Fig. 4 discloses a user interface that shows various calendars, including the estimated completion times of Fig. 5 – note the estimated completion times of various numbered handlings (substeps) for handlings 1-3. Springorum discloses use of a deadline, see accessed available time span of Col. 2, lines 10-14 and 29-32, where the system accesses or the user enters the desired clinical examination and the available time span for executing the exam, but not the display of the deadline.);
	outputting a calendar (Figs. 4 and 5); and
retrieving information from ... a radiology department information system (Springorum, Col. 2, lines 10-14;
	19.	a non-transitory computer readable medium carrying a computer program (Springorum, Figs. 2 and 3.);
	20.	determining that one or more steps in the clinical pathway cannot be completed by the deadline (Springorum, Fig. 3 #48 determines whether the pathway can be completed by the "available time" deadline.);
with the feasibility estimation algorithm, determining whether the clinical pathway can be completed by the deadline (Springorum, Fig. 3 #48 determines whether the pathway can be completed by the "available time" deadline.).

Springorum fails to explicitly disclose:
1, 10, 20.	retrieving information from … an inter-department information hub;
outputting, via the user interface, an estimated completion time for the at least one pathway and a probability of pathway completion by the specified deadline based on ... a median time of completion of the clinical order; 
		display of the specified deadline;
if there is a probability of completion by the specified deadline below a predetermined low probability of completion threshold, prompting via the user interface, the user to reschedule the specified deadline;
color coding data based on comparison to multiple thresholds; 
wherein the information retrieved from an inter-department information hub comprises data from a pathology department information system and at least one other source; and
4, 13, 21. 	prompting the user to adjust both of: the deadline; and at least one of a pathway step and a pathway substep; in order to increase the probability of pathway completion by the specified deadline.

Henry teaches that it was old and well known in the art of workflow processing at the time of the invention/filing to provide:
retrieving information from … an inter-department information hub (Henry, Fig. 2, discloses information from a hub that communicates with multiple users #255); 
display of the specified deadline (Henry, Fig. 7 and paragraphs 55-56 outputs a chart with the estimated completion times of multiple items, including the overall project #420C estimated completion time #710C.);
outputting via the user interface an estimated completion time for the at least one pathway and a probability of pathway completion by the specified deadline based on the ... a median time of completion of the clinical order based on previous record (Henry, Fig. 7 and paragraphs 55-56 outputs a chart with the estimated completion times of multiple items, including the overall project #420C estimated completion time #710C. “Each u-bar 710 … displays the earliest start date, earliest expected finish date, expected finish date, latest expected finish date and the latest finish date as calculated by the facility for the corresponding work item 420”, wherein these dates are determined using the probability analysis of Figs. 6A-B, which discloses that the u-bar represents a percentage probability of the task/project being completed on that day/deadline, see paragraphs 30 [probability = 80%], 38 and 51. See also the listing of confidence levels for pathway completion of paragraph 22. Henry discloses consideration of median times of types of items, see paragraph 29.); 
determining if one or more departments performing a step or substep in the at least one pathway has become backlogged ...; and if there is a probability of completion below a predetermined low probability of completion threshold by the specified deadline, prompting via the user interface, the user to reschedule the specified deadline (Henry discloses an interface that provides a notification to a user when there is a low probability of completion by a specified deadline, whether due to a backlog or otherwise, see paragraph 60, where the system estimates that work item 420g is not going to be completed before the promise date, or deadline. The indication in Henry that the work will be finished at a particular time, herein a time after the deadline, is an indication that the probability of completion is below a low probability threshold, as the completion date is based on a determined confidence interval of whether the item will be completed before a deadline, see paragraphs 48-51. Henry also provides a system for rescheduling the specified deadline by a user through the interface, see Fig. 3. Given these two elements of Henry, it would be obvious to one of ordinary skill in the art to arrive at a system wherein if there is a low probability of completion by the specified deadline, prompting via the user interface, the user to reschedule the specified deadline because both elements were contained in the reference, although separately embodied; and the one of ordinary skill in the art would have recognized the results the combination were predictable due to all of the elements directed to similar subject matter regarding managing project uncertainty and being disclosed in the same reference. Further, if a user is provided notice that a project or sub-project is not likely to be completed by a promised completion date, it would be old and well known to one in the art that that notice effectively comprises a prompt for the user to change the promised completion date.); and
4, 13, 20, 21. prompting the user to adjust both of: the deadline; and at least one of a pathway step and a pathway substep; in order to increase the probability of pathway completion by the specified deadline (Henry, Fig. 3 #355 prompts a user to adjust the project in order to customize the project to the user's requirements, including the day of completion/deadline and the particular steps required.); 
to provide “calculating expected start and finish dates for all or most of the work items in a project, the facility is able to calculate an expected end date for the entire project” wherein “[b]y basing the calculation on ranged estimates, the facility can account for the uncertainty inherent in projects” (Henry, Abstract) thereby increasing the accuracy of workflow projections.

Therefore, it would have been obvious to one of ordinary skill in the art of workflow processing at the time of the invention/filing to modify the time span analysis system of Springorum to include retrieving information from … an inter-department information hub; display of the specified deadline; filtering and parsing information retrieved from an inter-department information hub, outputting via the user interface an estimated completion time for the at least one pathway and a probability of pathway completion by the specified deadline; determining if one or more departments performing a step or substep in the at least one pathway has become backlogged; if there is a probability of completion by the specified deadline below a predetermined low probability threshold, prompting via the user interface, the user to reschedule the specified deadline; and prompting the user to adjust at both of the clinical pathway and the deadline, as taught by Henry, in order to provide “calculating expected start and finish dates for all or most of the work items in a project, the facility is able to calculate an expected end date for the entire project” wherein “[b]y basing the calculation on ranged estimates, the facility can account for the uncertainty inherent in projects” (Henry, Abstract) thereby increasing the accuracy of workflow projections. 


The combination of Springorum/Henry fail to explicitly disclose color coding output by thresholds and receiving information from a pathology department information system and at least one other source.

Johnson teaches that it was old and well known in the art of workflow processing at the time of the invention/filing to provide color coding output by thresholds in conjunction with a workflow system (Johnson, paragraphs 57, 63 and 88) in order to provide immediate and highly visible indications of important information to a user and collect information from multiple sources.

Therefore, it would have been obvious to one of ordinary skill in the art of workflow processing at the time of the invention/filing to modify the time span analysis system Springorum/Henry to include provide color coding output by thresholds in conjunction with a workflow system, as taught by Johnson, in order to arrive at a time span analysis system that provides immediate and highly visible indications of important information to a user. 


The combination of Springorum/Henry/Johnson fail to explicitly disclose receiving information from a pathology department information system and at least one other source.

Walker teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to receive information from a pathology department information system and at least one other source (Walker, Fig. 3.) in order to provide “techniques for drawing upon a wide range of available medical data for informing decisions related to diagnosis, treatment, further data processing, acquisition and analysis” (Walker, paragraph 1.).

Therefore, it would have been obvious to one of ordinary skill in the art of workflow processing at the time of the invention/filing to modify the time span analysis system Springorum/Henry/Johnson to include receiving information from a pathology department information system and at least one other source, as taught by Walker, in order to arrive at a time span analysis system that provides “techniques for drawing upon a wide range of available medical data for informing decisions related to diagnosis, treatment, further data processing, acquisition and analysis” (Walker, paragraph 1.).

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitations are interpreted as intended use:
4, 13.	in order to increase the probability of pathway completion by the specified deadline. As the recited prior art has the capability to perform these intended use limitations, the prior art meets the limitations.


As per claims 7, 9, 11, 16 and 18, Springorum/Henry/Johnson/Walker disclose claims 1 and 10, discussed above. Springorum also discloses:
7, 16. 	wherein the deadline is a scheduled time of at least one of a surgery and a medical treatment (Springorum, Figs. Col. 2, lines 10-14 and 29-32, where the user enters the desired clinical examination, which would comprise a diagnostic medical treatment or procedure, and the available time span for executing the exam, see also Fig. 3 #42 and 44).
9, 18.	wherein the clinical order comprises a request for performance of one or more clinical procedures on a patient (Springorum, Figs. Col. 2, lines 10-14 and 29-32, where the user enters the desired clinical examination, Which would comprise a diagnostic medical treatment or procedure, and the available time span for executing the exam, see also Fig. 3 #42 and 44).


Response to Arguments

Applicant’s arguments filed 27 September 2022 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues that Springorum fails to explicitly disclose the amended material directed to display of a calendar that shows the deadline and estimated completion times of one or more of steps or substeps.

The Office respectfully disagrees. As shown above, Springorum discloses display of calendars with estimated completion times of substeps, at Figs. 4 and 5. The Office agrees that Springorum fails to explicitly disclose display of a deadline. However, as indicated above, Henry discloses display of a deadline.

Accordingly, Applicant's arguments have been fully considered but are moot in view of the new citation of the previously cited reference, Henry, as necessitated by amendment, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Springorum, Henry, Chickering, Johnson, Jin, Walker, Johnson, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (28 June 2022, 19 January 2022, 24 September 2021, 8 December 2020, 1 July 2020, 10 October 2017 and 30 May 2017), and incorporated herein.



Conclusion

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
7 October 2022